     Case 3:16-cv-01592-TWR-JLB Document 161 Filed 09/11/20 PageID.1726 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     KYLE ROBERT JAMES,                                Case No.: 16-cv-01592-AJB (JLB),
                                        Plaintiff,       consolidated with 17-cv-00859-AJB
12
                                                         (MDD)
13     v.
       BARBARA LEE, et al.,                              ORDER:
14
15                                   Defendants.         (1) ADOPTING THE REPORT
                                                         AND RECOMMENDATION (Doc.
16
                                                         No. 159); AND
17
                                                         (2) GRANTING DEFENDANT’S
18
                                                         MOTION TO DISMISS, (Doc. No.
19                                                       144)
20          Presently before the Court is Defendant Mark Kania’s (“Defendant”) motion to
21    dismiss the Fifth Amended Complaint. (Doc. No. 144.) The Court referred this matter to
22    Magistrate Judge Jill L. Burkhardt for a Report and Recommendation (the “R&R”), which
23    was issued on August 1, 2020. (Doc. No. 159.) The R&R recommends that the Court: (1)
24    grant in part and deny in part Defendant’s motion to dismiss; (2) grant Defendant’s
25    motion to dismiss Plaintiff’s claims against Defendant in his official capacity; (3)
26    grant Defendant’s motion to dismiss Plaintiff’s deliberate indifference to serious medical
27    needs claim on the ground that Defendant is entitled to qualified immunity; and (4) deny
28    Defendant’s motion to dismiss Plaintiff’s excessive force claim and Fourteenth
                                                     1

                                             16-cv-01592-AJB (JLB), consolidated with 17-cv-00859-AJB (MDD)
     Case 3:16-cv-01592-TWR-JLB Document 161 Filed 09/11/20 PageID.1727 Page 2 of 2



 1    Amendment claims for violation of bodily privacy and his right to be free from punishment.
 2    (Id. at 29.) The parties were instructed to file written objections to the R&R by August 21,
 3    2020, and a reply to the objections no later than September 4, 2020. (Id.)
 4          Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 5    judge’s duties in connection with a magistrate judge’s R&R. The district judge must “make
 6    a de novo determination of those portions of the report . . . to which objection is made[,]”
 7    and “may accept, reject, or modify, in whole or in part, the findings or recommendations
 8    made by the magistrate judge.” 28 U.S.C. § 636(b)(1); United States v. Remsing, 874 F.2d
 9    614, 617 (9th Cir. 1989). However, in the absence of objection(s), the Court “need only
10    satisfy itself that there is no clear error on the face of the record in order to accept the
11    recommendation.” Fed. R. Civ. P. 72(b) advisory committee note to the 1983 amendment;
12    United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
13          Neither party has filed objections to the R&R. Thus, having reviewed the R&R, the
14    Court finds it thorough, well-reasoned, and contains no clear error. Accordingly, the Court
15    hereby: (1) ADOPTS the R&R; (2) GRANTS Defendant’s motion to dismiss Plaintiff’s
16    claims against Defendant in his official capacity; (3) GRANT Defendant’s motion
17    to dismiss Plaintiff’s deliberate indifference to serious medical needs claim on the ground
18    that Defendant is entitled to qualified immunity; and (4) DENY Defendant’s motion to
19    dismiss Plaintiff’s excessive force claim and Fourteenth Amendment claims for violation
20    of bodily privacy and his right to be free from punishment. (Doc. No. 159.)
21
22    IT IS SO ORDERED.
23    Dated: September 11, 2020
24
25
26
27
28
                                                   2

                                              16-cv-01592-AJB (JLB), consolidated with 17-cv-00859-AJB (MDD)
